A certified copy of a judgment of conviction of Paul E. Dow, an attorney, in the United States District Court for the Eastern District of Pennsylvania upon his plea of guilty to violation of section 1001 of title 18, section 1324 (subd [a], par [4]) of title 8, and section 2 of title 18 of the United States Code, having been presented to this court, he is disbarred and his name is stricken from the roll of attorneys (see Matter of Mydanick, 78 AD2d 339). Present — Simons, J. P., Hancock, Jr., Callahan, Denman and Schnepp, JJ. (Order entered June 12, 1981.)